FILED
                           NOT FOR PUBLICATION
                                                                              SEP 25 2018
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


DOUGLAS TROESTER, on behalf of                   No.   14-55530
himself and all others similarly situated,
                                                 D.C. No.
              Plaintiff-Appellant,               2:12-cv-07677-GAF-PJW

 v.
                                                 MEMORANDUM*
STARBUCKS CORPORATION,
Washington corporation,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                    Gary A. Feess, District Judge, Presiding

                        Argued and Submitted April 6, 2016
                               Pasadena, California
                           Resubmitted August 29, 2018


Before: FERNANDEZ and BEA, Circuit Judges, and GONZALEZ ROGERS,**
District Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Yvonne Gonzalez Rogers, United States District Judge
for the Northern District of California, sitting by designation.
      The district court granted summary judgment in favor of defendant

Starbucks Corporation (“Starbucks”) and against Plaintiff-Appellant Douglas

Troester (“Troester”) on his putative class claims for violation of the California

Labor Code on the grounds that “the de minimis defense applies here and prevents

Plaintiff from surviving Defendant’s motion for summary judgment.” The district

court ruled that the time Troester was engaged in tasks after clocking out of the

timekeeping system was not compensable because such work was “de minimis.”

      By order of June 2, 2016, we certified the following question to the

California Supreme Court:

      Does the federal Fair Labor Standards Act’s de minimis doctrine, as
      stated in Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 692
      (1946) and Lindow v. United States, 738 F.2d 1057, 1063 (9th Cir.
      1984), apply to claims for unpaid wages under the California Labor
      Code sections 510, 1194, and 1197?

The California Supreme Court granted certification of the question and held that

“the relevant California statutes and wage order have not incorporated the de

minimis doctrine found in the FLSA . . . .[and] do not allow employers to require

employees to routinely work for minutes off-the-clock without compensation.”

Troester v. Starbucks Corp., 5 Cal. 5th 829, 421 P.3d 1114, 1125 (2018), as

modified on denial of reh'g (Aug. 29, 2018). It further concluded that “although

California has a de minimis rule that is a background principle of state law, the rule


                                          2
is not applicable to the regularly reoccurring activities that are principally at issue

here.” Id.

      In light of the answer to the certified question, we REVERSE and

REMAND for further proceedings consistent with the decision of the California

Supreme Court.1




      1
        Given the determination that the de minimis doctrine does not apply to the
Labor Code claims here, we need not reach alternate grounds for appeal, which
challenged the correctness of the district court’s application of the de minimis
doctrine to the evidence presented.
                                            3